            Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 1 of 34



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



COMMONWEALTH OF MASSACHUSETTS,
STATE OF COLORADO, STATE OF
CONNECTICUT, STATE OF DELAWARE,
DISTRICT OF COLUMBIA, STATE OF
ILLINOIS, STATE OF MARYLAND, STATE
OF MICHIGAN, STATE OF MINNESOTA,
STATE OF NEVADA, STATE OF NEW
JERSEY, STATE OF NEW MEXICO, STATE                    Civil Action No. 20-11311
OF OREGON, COMMONWEALTH OF
PENNSYLVANIA, STATE OF RHODE
ISLAND, STATE OF VERMONT,
COMMONWEALTH OF VIRGINIA, and
STATE OF WISCONSIN,                                   COMPLAINT FOR DECLARATORY
                                                      AND INJUNCTIVE RELIEF
                 Plaintiffs,

                           v.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; CHAD F. WOLF, in
 his official capacity as Acting Secretary of
 Homeland Security; U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT; and MATTHEW
 T. ALBENCE, in his official capacity as Acting
 Director of U.S. Immigration and Customs
 Enforcement,

        Defendants.



                                       INTRODUCTION

       1.       Plaintiffs Commonwealth of Massachusetts, State of Colorado, State of

Connecticut, State of Delaware, District of Columbia, State of Illinois, State of Maryland, State

of Michigan, State of Minnesota, State of Nevada, State of New Jersey, State of New Mexico,

State of Oregon, Commonwealth of Pennsylvania, State of Rhode Island, State of Vermont,


                                                1
            Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 2 of 34



Commonwealth of Virginia, and State of Wisconsin (collectively, “the Plaintiff States” or “the

States”) bring this action to challenge the federal government’s cruel, abrupt, and unlawful

action to expel international students or force campuses to be less safe amidst the SARS-CoV-2

pandemic that has wrought death and disruption across the United States.

       2.       Our States’ colleges and universities—incubators of the very advancements in

science and public health that we hope will conquer the pandemic—have not been spared its

effects. As millions of SARS-CoV-2 infections have spread across the country and more than

137,000 people have suffered and died from COVID-19 disease as a result, our institutions of

higher education have had to overhaul their operations to keep students, faculty, and staff safe

while continuing their vital missions.

       3.       These institutions’ efforts are consistent with the continuing recognition of an

ongoing public health emergency by the federal government and by all of the Plaintiff States, and

with carefully designed guidance and directives by the States to control the spread of the virus

given the specific conditions in each state and at each school.

       4.       Recognizing that indoor gatherings pose particular risk for transmitting the highly

contagious—and sometimes deadly—virus, colleges and universities have eliminated some or all

in-person classes. A blanket approach to holding in-person classes, no matter the current, local

public health risks, endangers not only students, faculty, and staff, but also their household

members and our communities more broadly.

       5.       In light of the need to limit or eliminate in-person classes during the pandemic, on

March 13, 2020, U.S. Immigration and Customs Enforcement (ICE), a division of the

Department of Homeland Security (DHS), issued guidance advising students and educational

institutions that, “[g]iven the extraordinary nature of the COVID-19 emergency,” exemptions



                                                  2
             Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 3 of 34



would be granted “for the duration of the emergency” to allow international students attending

our colleges and universities on certain nonimmigrant student visas (“F-1” and “M-1” visas) to

take online classes to fulfill the course of study required by their visas (the “March 13

Guidance”).1 At the time of the March 13 Guidance, there were known to have been a total of

4,575 COVID-19 cases and 55 related deaths in the United States.2

        6.         Without warning, on July 6, 2020—a date on which the country recorded 47,375

new positive COVID-19 tests in a single day, and by which date a total of 122,915 known deaths

had occurred in the United States, with hundreds more occurring every day3—ICE announced

through a “Broadcast Message” a new directive that international students can no longer live in

the United States and take their classes online (the “July 6 Directive” or “Directive”).

        7.         This abrupt change came after colleges and universities had final or near-final

plans already in place for fall 2020. Because of the months-long efforts required to coordinate

these plans, institutions were forced to rely on the March 13 Guidance announced “for the

duration of the emergency” in making these preparations, and the vast majority have opted for

continued use of online learning to ensure the health and safety of students, faculty, staff, and the

public at large.

        8.         The July 6 Directive upended these carefully developed plans by requiring

students who are not taking a sufficient number of in-person classes to “depart the country or




1
  U.S. Immigration and Customs Enforcement, Homeland Security Investigations, National
Security Investigations Division, Student and Exchange Visitor Program, COVID-19: Guidance
for SEVP Stakeholders, at 1-2 (Mar. 13, 2020),
https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.
13.20.pdf.
2
  The COVID Tracking Project, U.S. Historical Data, https://covidtracking.com/data/us-daily.
3
  Id.

                                                    3
            Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 4 of 34



take other measures, such as transferring to a school with in-person instruction to remain in

lawful status or potentially face immigration consequences including, but not limited to, the

initiation of removal proceedings.”4 The Directive further demanded that educational institutions

advise the federal government within 9 days—by July 15, 2020—whether they intend to offer

only remote courses in the fall semester, and to certify within 20 days—by August 4, 2020—that

each individual student taking in-person classes meets particularized requirements for in-person

learning or a “hybrid” of in-person and online learning.5

       9.       ICE offered no rationale for this abrupt reversal of the March 13 Guidance, which

had explicitly allowed exemptions to in-person learning requirements “for the duration of the

emergency” our States and schools continue to face. It failed to consider the health and safety of

our students, faculty, staff, and the untold other residents of our States with whom they interact;

it failed to consider the tremendous costs and burden this abrupt reversal would impose on our

institutions of higher learning; and it failed to consider that, for many of our international

students, remote learning in the countries and communities from which they come would impede

their studies or be simply impossible. It is the essence of arbitrary and capricious to withdraw,

without explanation, a commonsense measure to manage the pandemic currently engulfing our

country.

       10.      This reversal leaves colleges and universities with an agonizing dilemma. To

ensure all of their students can remain in the United States to continue their courses of study,

they must scramble to offer sufficient in-person classes in myriad subjects for hundreds of

thousands of international students, mere weeks before the semester starts, and without regard



4
  Student and Exchange Visitor Program, Broadcast Message: COVID-19 and Fall 2020, at 1
(July 6, 2020), https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf.
5
  Id. at 2.
                                                  4
          Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 5 of 34



for the public health impact of doing so. The alternative is to lose significant numbers of

international students from their campuses, who will be forced to leave the country to participate

remotely insofar as they are able, transfer to another school offering sufficient in-person classes,

or disenroll from school altogether.

       11.     Either choice will inflict harm. In-person instruction offered only for the purposes

of meeting this arbitrary Directive risks sacrificing the health and safety of students, faculty, and

staff—and, indeed, our States more generally. Losing the presence—and in many cases the

enrollment—of international students would result in the loss of invaluable perspectives and

contributions by these students, hundreds of millions of dollars in foregone tuition as well as fees

for housing and other services, and hundreds of billions of dollars in revenue for our States’

economies.

       12.     ICE’s reversal also imposes an insuperable burden on our colleges and

universities. These institutions now must certify by August 4, 2020, for each and every

international student, that the students’ respective class schedules meet the federal requirement

for sufficient in-person learning. These same institutions have, for months, been devising

detailed, multifaceted plans to ensure the safety and well-being of our students, faculty, and staff,

while also preserving learning opportunities for students, all while dealing with the uncertainty

of the pandemic’s course. Now, with insufficient notice, zero explanation, and severely depleted

resources, colleges and universities are forced to readjust all of those plans to account for

whether every single international student, in every single program, will have sufficient in-

person learning opportunities to maintain their visa status in the United States—a determination

they must make before many students have registered for a single class, while many faculty and




                                                  5
          Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 6 of 34



staff are absent from campus due to the pandemic or on leave for the summer, and while the

pandemic’s course this summer and autumn remains worrisome and unclear.

       13.     ICE’s reversal is senseless and cruel to our universities and students. It also

violates the Administrative Procedure Act, 5 U.S.C. §§ 701 et seq., by failing to offer any reason

for the dramatic policy reversal, neglecting to consider the myriad ways in which the colleges,

universities, and students relied on the previous policy, disregarding our country’s ongoing—

indeed worsening—public health emergency, and imposing an effective date that makes

compliance all but impossible. Thus issued wholly without warning or opportunity for notice and

comment from the myriad affected individuals and entities, the July 6 Directive is also

procedurally invalid. This Court should therefore stay the effective date of the Directive pending

judicial review; grant the Plaintiff States declaratory and injunctive relief from the Directive on a

preliminary and permanent basis; vacate and set aside the Directive; and award the Plaintiff

States such other relief as is requested herein.

                                     JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

and may enter declaratory, injunctive, and other relief under 28 U.S.C § 2201(a) and 5 U.S.C.

§§ 702, 705-706.

       15.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2) and

1391(e)(1). Defendants are United States agencies or officers sued in their official capacities.

The Commonwealth of Massachusetts is a resident of this judicial district, and a substantial part

of the events or omissions giving rise to this complaint occurred within the district.




                                                   6
          Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 7 of 34



                                             PARTIES

       16.     Plaintiff Commonwealth of Massachusetts, represented by and through its

Attorney General, is a sovereign state of the United States of America. This action is brought on

behalf of the Commonwealth by Attorney General Maura Healey, who has both statutory and

common-law authority and responsibility to represent the public interest for the people of

Massachusetts in litigation, as well as to represent the Commonwealth, state agencies, and

officials in litigation. Mass. Gen. Laws ch. 12, § 3; Feeney v. Commonwealth, 366 N.E.2d 1262,

1266-67 (Mass. 1977).

       17.     Plaintiff State of Colorado is a sovereign state of the United States of America.

This action is brought on behalf of the State of Colorado by Attorney General Phillip J. Weiser,

who is the chief legal counsel of the State of Colorado, empowered to prosecute and defend all

actions in which the state is a party. Colo. Rev. Stat. § 24-31-101(1)(a).

       18.     Plaintiff State of Connecticut, represented by and through its Attorney General,

William Tong, is a sovereign state of the United States of America. The Attorney General brings

this action as the state’s chief civil legal officer under Conn. Gen. Stat. § 3-124 et seq.

       19.     Plaintiff State of Delaware is a sovereign state of the United States of America.

This action is brought on behalf of the State of Delaware by Attorney General Kathleen

Jennings, the “chief law officer of the State.” Darling Apartment Co. v. Springer, 22 A.2d 397,

403 (Del. 1941). General Jennings also brings this action on behalf of the State of Delaware

pursuant to her statutory authority. Del. Code Ann. tit. 29, § 2504.

       20.     Plaintiff District of Columbia is a sovereign municipal corporation organized

under the Constitution of the United States. It is empowered to sue and be sued, and it is the local

government for the territory constituting the permanent seat of the federal government. The



                                                  7
           Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 8 of 34



District is represented by and through its chief legal officer, the Attorney General for the District

of Columbia, Karl A. Racine. The Attorney General has general charge and conduct of all legal

business of the District and all suits initiated by and against the District and is responsible for

upholding the public interest. D.C. Code § 1-301.81.

        21.     Plaintiff State of Illinois is a sovereign state of the United States of America. The

State of Illinois is represented by Attorney General Kwame Raoul as its chief law enforcement

officer. Ill. Constit. Art. V, § 15. Attorney General Raoul has broad statutory and common law

authority to act in the interests of the State of Illinois and its citizens in matters of public

concern, health, and welfare. 15 ILCS 205/4.

        22.     Plaintiff State of Maryland is a sovereign state of the United States of America.

Maryland is represented by and through its chief legal officer, Attorney General Brian E. Frosh.

Under the Constitution of Maryland, and as directed by the Maryland General Assembly, the

Attorney General has the authority to file suit to challenge action by the federal government that

threatens the public interest and welfare of Maryland residents. Md. Const. art. V, § 3(a)(2);

2017 Md. Laws, J. Res. 1.

        23.     Plaintiff State of Michigan is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Dana Nessel, the State of

Michigan’s chief law enforcement officer, pursuant to her statutory authority. Mich. Comp. Laws

§ 14.28.

        24.     Plaintiff State of Minnesota is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Keith Ellison, the chief law

officer of the State. Minn. Stat. § 8.01.




                                                    8
          Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 9 of 34



        25.     Plaintiff State of Nevada, represented by and through Attorney General Aaron D.

Ford, is a sovereign state within the United States of America. The Attorney General is the chief

law enforcement officer of the State of Nevada and is authorized to pursue this action under Nev.

Rev. Stat. 228.110 and Nev. Rev. Stat. 228.170.

        26.     Plaintiff State of New Jersey is a sovereign state of the United States of America.

This action is being brought on behalf of the State by Attorney General Gurbir S. Grewal, the

State’s chief legal officer. N.J. Stat. Ann. § 52:17A-4(e), (g).

        27.     Plaintiff State of New Mexico is a sovereign state of the United States of

America. New Mexico is represented by its Attorney General, Hector Balderas, who is

authorized to assert the state’s interests in state and federal courts.

        28.     Plaintiff State of Oregon, acting by and through the Attorney General of Oregon,

Ellen F. Rosenblum, is a sovereign state of the United States of America. The Attorney General

is the chief law officer of Oregon and is empowered to bring this action on behalf of the State of

Oregon, the Governor, and the affected state agencies under Or. Rev. Stat. §§ 180.060, 180.210,

and 180.220.

        29.     Plaintiff Commonwealth of Pennsylvania is a sovereign state of the United States

of America. This action is brought on behalf of the Commonwealth by Attorney General Josh

Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1. Attorney

General Shapiro brings this action on behalf of the Commonwealth pursuant to his statutory

authority. 71 Pa. Stat. § 732-204.

        30.     Plaintiff State of Rhode Island is a sovereign state of the United States of

America. This action is brought on behalf of the State by Attorney General Peter F. Neronha, the

State’s chief legal officer. R.I.G.L. § 42-9-5; R.I. Const., art. IX § 12.



                                                   9
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 10 of 34



        31.     Plaintiff State of Vermont is a sovereign state of the United States of America.

This action is brought on behalf of the State by Attorney General Thomas J. Donovan, Jr., the

State’s chief legal officer. See Vt. Stat. Ann. tit. 3, §§ 152, 157.

        32.     Plaintiff the Commonwealth of Virginia is a sovereign state of the United States

of America. This action is brought on behalf of the Commonwealth by Attorney General Mark

R. Herring. As chief executive officer of the Department of Law, General Herring performs all

legal services in civil matters for the Commonwealth. Va. Const. art. V, § 15; Va. Code Ann. §§

2.2-500, 2.2-507.

        33.     Plaintiff State of Wisconsin is a sovereign state of the United States of America.

This action is brought on behalf of the State of Wisconsin by Attorney General Joshua L. Kaul

pursuant to his authority under Wis. Stat. § 165.015(6). Attorney General Kaul brings this action

at the request of Governor Tony S. Evers pursuant to Wis. Stat. § 165.25(1m).

        34.     The Plaintiff States are aggrieved and have standing to bring this action because

Defendants’ actions pose immediate and irreparable injuries to the Plaintiff States’ proprietary,

sovereign, and quasi-sovereign interests.

        35.     Defendant United States Department of Homeland Security is an agency of the

United States federal government. DHS implements and enforces the Immigration and

Nationality Act (“INA”), 8 U.S.C. §§ 1101 et seq.

        36.     Defendant U.S. Immigration and Customs Enforcement is a division of DHS.

        37.     Defendant Chad F. Wolf is the Acting Secretary of Homeland Security. He is

sued in his official capacity.

        38.     Defendant Matthew T. Albence is Acting Director of ICE. He is sued in his

official capacity.



                                                   10
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 11 of 34



                                             FACTS

                                    Our National Emergency

       39.     The COVID-19 pandemic’s relentless spread began in late 2019, and the first

United States case was confirmed on January 20, 2020. On March 11, 2020, the outbreak of

COVID-19 was characterized as a pandemic by the World Health Organization. By March 13,

2020, 45 states—including all the Plaintiff States—had declared states of emergency due to

escalating case counts, hospitalizations, and deaths worldwide and in the United States. By early

April, all 50 states had declared a state of emergency.

       40.     On March 13, 2020, President Donald J. Trump announced a national emergency.

       41.     COVID-19 is a highly contagious, and sometimes fatal, respiratory disease. The

disease has an extreme risk of person-to-person transmission via respiratory droplets and in close

contact settings has also been demonstrated to be transmitted by aerosols. Although symptoms of

the disease may include fever, cough, and shortness of breath, many individuals who contract

COVID-19 are asymptomatic and indeed are unaware of their infection and risk of infecting

others. Even those who ultimately show symptoms may not do so until days after exposure to the

virus, during which time they may be infectious to others. It is generally thought that people with

symptoms are likely able to actively spread virus for approximately 48 hours before their

symptoms occur. The disease tends to have more severe outcomes for individuals aged 60 and

over and individuals with underlying health conditions, but has had lethal effects across

demographic groups. The risk of transmission is of concern for indoor gatherings of any size, but

particularly for large, densely populated indoor gatherings. Such gatherings can facilitate the

spread of infection of COVID-19 not only to the gathered individuals and to those with whom

they come into close contact, but to others in their communities.



                                                11
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 12 of 34



        42.     Federal, state, and local governments have issued guidance and directives to

mitigate the spread of COVID-19. These measures have included mandating the shutdown of

physical workplaces, advising residents to stay home, and limiting the size of gatherings. Those

state governments that have allowed workplaces and sectors to reopen have required compliance

with a variety of measures to mitigate the spread of COVID-19, including limiting the occupancy

of buildings and the number of individuals that can gather indoors, and providing detailed

protocols for social distancing, hygiene, staffing, cleaning, and disinfecting.

        43.     The Centers for Disease Control and Prevention has issued guidance encouraging

virtual learning to reduce risks at colleges at universities.6 And most of the Plaintiff States have

issued guidance or directives specific to the operations of colleges and universities to help

schools navigate how to continue their educational missions and operations while also protecting

students, faculty, staff, and the public health.

        44.     Because of the particular risk of indoor infection of COVID-19, and in order to

comply with state and local limitations on and protocols for indoor gatherings, colleges and

universities across the country suspended in-person instruction for the spring semester.

                          Defendants’ Initial Response to the Pandemic

        45.     On March 13, 2020, ICE responded to these pandemic conditions and their

obvious impact on in-person learning by issuing temporary exemptions “for the duration of the

emergency” to the existing requirements that international students on F-1 and M-1 visas attend

most or all of their classes in person.




6
 Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19),
Considerations for Institutions of Higher Education, https://www.cdc.gov/coronavirus/2019-
ncov/community/colleges-universities/considerations.html
                                                   12
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 13 of 34



        46.     As a condition of obtaining and maintaining an F-1 or M-1 visa to study in the

United States, an international student must be “a bona fide student qualified to pursue a full

course of study and who seeks to enter the United States temporarily and solely for the purpose

of pursuing such a course of study[,]” at an institution that “shall have agreed to report to the

Attorney General” regarding students’ attendance. 8 U.S.C. § 1101(a)(15)(F).

        47.     Institutions of higher education are required to report to the Attorney General

information regarding their international students, including whether the students are

“maintaining status as a full-time student.” 8 U.S.C. § 1372(c)(1)(C). DHS maintains this

information in the Student and Exchange Visitor Information System, or SEVIS.

        48.     Students are admitted “for duration of status,” defined as “the time during which

[the] student is pursuing a full course of study” or “engaging in authorized practical training

following completion of studies[.]” 8 C.F.R. § 214.2(f)(5)(i). Students “may be admitted for a

period up to 30 days before” they “need to be in attendance for required activities.” Id.

§ 214.2(f)(5)(i) (30 days); id. § 214.2(f)(7)(ii) (defining “report date”). “The student is

considered to be maintaining status if he or she is making normal progress toward completing a

course of study[,]” id. § 214.2(f)(5)(i), and stays in status “during the annual (or summer)

vacation if the student is eligible and intends to register for the next term,” id. § 214.2(f)(5)(iii).

See also id. § 214.2.(f)(6)(iii)(B) (authorizing reduced course loads for up to 12 months based on

substantiated medical conditions, among other grounds).

        49.     The regulatory definition of “full course of study” limits the amount of “on-line”

or “distance education” courses “not requir[ing] the student’s physical attendance for classes,

examination or other purposes integral to completion of the class” that can count toward a full

course of study. 8 C.F.R. § 214.2(f)(6)(G). This limit is “no more than the equivalent of one class



                                                   13
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 14 of 34



or three credits per session, term, semester, trimester, or quarter.” Id. An “on-line or distance

education course” is defined as one “offered principally through the use of television, audio, or

computer transmission.” Id. For both F-1 students at language study programs and students with

M-1 visas to study at vocational schools, “no on-line or distance education classes may be

considered to count toward a student’s full course of study requirement.” Id. (language study

programs); id. § 214.2(m)(9)(v) (vocational schools).

       50.     In addition to allowing students to study, F-1 and M-1 visas permit students to

accept certain types of employment. 8 C.F.R. §§ 214.2(f)(9), f(10), & (m)(13)-(14). Students on

F-1 visas may engage in on-campus employment, subject to some restrictions. 8 C.F.R.

§ 214.2(f)(9)(i). After their first year, F-1 students can engage in both on-campus employment

and off-campus employment through curricular practical training (CPT) and optional practice

training (OPT). Id. § 214.2(f)(10). After completion of their academic program, subject to certain

restrictions, F-1 students can work on OPT for up to one year with the possibility of renewal in

some circumstances. Id. § 214.2(f)(10)(ii). M-1 students may engage in practical training after

they have completed their studies, with some restrictions. Id. § 214.2(m)(14).

       51.     Recognizing “the extraordinary nature of the COVID-19 emergency,” on March

13, 2020, ICE’s Student and Exchange Visitor Program (SEVP) announced it would “allow F-1

and/or M-1 students to temporarily count online classes towards a full course of study in excess

of the limits stated in Id. § 214.2(f)(6)(i)(G) and (m)(9)(v).”7 ICE required educational

institutions to “notify SEVP of COVID-19 procedural changes within 10 business days.” Id.



7
  U.S. Immigration and Customs Enforcement, Homeland Security Investigations, National
Security Investigations Division, Student and Exchange Visitor Program, COVID-19: Guidance
for SEVP Stakeholders, at 1 (Mar. 13, 2020),
https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.
13.20.pdf.
                                                 14
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 15 of 34



       52.     ICE stated that these exemptions would be “in effect for the duration of the

emergency,” although a disclaimer at the end of the guidance noted that “[d]ue to the fluid nature

of this difficult situation, this guidance may be subject to change.”

       53.     In additional guidance provided via Frequently Asked Questions, ICE further

advised that, if schools were unable to offer all courses due to inability to deliver via online

methods, course of study requirements could be waived via the school’s procedural change

documents. Frequently Asked Questions for SEVP Stakeholders About COVID-19, at 8 (version

last updated May 12, 2020), https://tinyurl.com/y87ht4ye. Moreover, “F and M students unable

to participate in online or other alternative instruction requirements due to the lack of available

technology resources [were to] notify their” schools, and schools were advised that they “may

keep these student records Active in SEVIS as long as the student intends to resume their course

of study when in-person classes resume.” Id. at 5.

       54.     As of ICE’s March 13, 2020 action, the United States had confirmed 4,575

COVID-19 cases anywhere across the country, and had recorded a total of 55 deaths.8

    States’, Schools’, and Students’ Reliance on ICE’s Action in Planning for Fall 2020

       55.     Schools in the Plaintiff States9 substantially stopped in-person instruction and

transitioned to remote learning in March 2020. Pursuant to public health and safety information,

guidance, and mandates, schools moved courses online and students out of on-campus housing.

During that time, as required by the March 13 Guidance, schools in the Plaintiff States submitted

procedural changes to SEVP.




8
  The COVID Tracking Project, U.S. Historical Data, https://covidtracking.com/data/us-daily.
9
  Throughout this complaint, references to “colleges,” “universities,” “schools,” and the like refer
to both public and private institutions of higher education, except where context dictates
otherwise.
                                                 15
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 16 of 34



       56.     Soon thereafter, schools shifted to planning for the fall of 2020. College and

university administrators and others undertook time- and resource-intensive planning over the

course of several weeks and months, carefully weighing known and uncertain facts and

circumstances and engaging in deliberative decision-making. These schools conducted outreach

to interested and expert parties, such as public health and medical experts, to assist them in

considering their options and developing and implementing plans. They also surveyed

stakeholders, such as students, faculty, and staff. This planning involved both individualized

campus-based assessments and system-wide coordination and decision-making. Colleges and

universities invested extensive institutional resources in developing plans for the fall to balance

the health and safety of students, faculty, staff, and the broader community with their

commitment to providing high-quality education to their students. In many cases, colleges and

universities invested significant resources specifically in developing and improving their

capabilities for providing online learning to their students.

       57.     Colleges and universities in the Plaintiff States have announced or are imminently

announcing their plans for the 2020-2021 academic year. Many intend to offer a carefully

balanced hybrid of in-person and online instruction, favoring in-person courses for programs that

require hands-on learning. As part of these plans, schools have set rules about students’ return to

campus. In some cases, for example, only first-years or seniors will return; in other cases,

universities will permit vulnerable students—such as those with home environments that are

unsafe or not conducive to learning—to return.

       58.     Many of these plans are designed to be flexible, so that students can shift back

and forth between in-person and remote learning depending on the community trends of the




                                                 16
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 17 of 34



virus, outbreaks on campus, and specific factors for individual students such as illness, exposure

to COVID-19, or compromised immune systems.

       59.     Given the extraordinary time, effort, and coordination required to develop and

implement appropriate public health and safety measures on their campuses, schools were left

with no option but to rely on the March 13 Guidance in preparing for classes to resume in the

fall. Early preparation was particularly necessary so that students, faculty, and staff could make

their plans for travel, housing, work, and study.

       60.     Students, faculty, and staff have accordingly been making such plans—relying on

the announcements their colleges and universities have made—including securing leases,

booking plane tickets, enrolling their children in schools, and seeking or planning for

employment for themselves and their spouses.

                                      ICE Reverses Course

       61.     On July 6, 2020, ICE abruptly reversed course. With no warning of any kind, let

alone giving adequate notice and an opportunity to comment, ICE largely rescinded the

pandemic exemptions to the in-person class requirements for the semester slated to begin in mere

weeks, requiring all schools to report within 9 days if they would be conducting all of their

classes remotely in the fall, and requiring schools to certify by August 4, 2020, for each

individual F-1 and M-1 student, that the student’s academic program would meet new

requirements for the level of in-person instruction deemed adequate by ICE.

       62.     The July 6 Directive provided that F-1 and M-1 students “attending schools

operating entirely online may not take a full online course load and remain in the United




                                                    17
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 18 of 34



States.”10 Carrying out this reversal, “[t]he U.S. Department of State will not issue visas to

students enrolled in schools and/or programs that are fully online for the fall semester nor will

U.S. Customs and Border Protection permit these students to enter the United States.” Id.

Accordingly, ICE directed, “Active students currently in the United States enrolled in such

programs must depart the country or take other measures, such as transferring to a school with

in-person instruction to remain in lawful status or potentially face immigration consequences

including, but not limited to, the initiation of removal proceedings.” Id.

       63.     The July 6 Directive entirely rescinded the March 13 Guidance’s exemptions with

respect to students on an M-1 visa pursuing vocational education and F-1 students in English

language training programs, “who are not permitted to enroll in any online courses.” Id. (citing 8

C.F.R. § 214.2(f)(6)(i)(G); 8 C.F.R. 214.2(m)(9)(v)).

       64.     For schools “adopting a hybrid model,” which ICE defined to mean “a mixture of

online and in person classes,” ICE newly required schools to certify, for each F-1 student,

“within 21 business days of publication of this Broadcast Message (by August 4, 2020.[sic]),”

that the student’s particular “program is not entirely online, that the student is not taking an

entirely online course load for the fall 2020 semester, and that the student is taking the minimum

number of online classes required to make normal progress in their degree program.”11

       65.     Moreover, “[o]nly students enrolled at a school that is only offering online

coursework can engage in remote learning from their home country.”12




10
   Student and Exchange Visitor Program, Broadcast Message: COVID-19 and Fall 2020, at 1
(July 6, 2020), https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf (emphasis in original).
11
   Id. at 1-2.
12
   Id. at 2 (emphasis added).
                                                 18
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 19 of 34



       66.     In other words, students have only three choices: (1) enroll in a program that only

offers online classes and stay outside of the United States; (2) enroll in a program that offers a

hybrid model, and make sure to take “the minimum number of online classes required to make

normal progress” in the degree program; or (3) enroll in a fully in-person program. Schools must

work to accommodate each individual international student to ensure that one of these options is

possible and acceptable—and that it does not change over the course of the semester—or risk

losing the student altogether.

       67.     The July 6 Directive’s dramatic reversal of course was issued without

explanation. The Directive referred to the “need to resume the carefully balanced protections

implemented by federal regulations,”13 but did not give any reason why this “need” arose amidst

the on-going emergency that was the basis for its March 13, 2020 Guidance “for the duration of

the emergency,” nor explain how the unspecified “balance[]” had shifted.

       68.      On July 7, ICE issued a document entitled “Frequently Asked Questions for

SEVP Stakeholders about Guidance for the Fall 2020 Semester” (“FAQ”).14 In purporting to

explain the reasons for the new Directive after it was issued, this FAQ asserts that “DHS is

seeking to maximize flexibility for students to continue their studies, while minimizing the risk

of transmission of COVID-19 by not admitting students into the country who do not need to be

present to attend classes in-person[,]” and that the July 6 Directive “provided the best options for

flexibility for nonimmigrant students to continue education with health risks associated with

international travel at this time.”15 Like the July 6 Directive, this FAQ, too, fails to explain why a

reversal of the March 13 Guidance was warranted at this time, as the pandemic continues to



13
   Id. at 1.
14
   https://www.ice.gov/doclib/sevis/pdf/sevisFall2020_FAQ.pdf.
15
   Id. at 2, 3.
                                                 19
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 20 of 34



ravage communities across the country. Moreover, this purported explanation has no logical

connection to the Directive’s requirement that students currently present in the United States

must depart—and assume the “health risks associated with international travel at this time”—if

their schools are currently offering only online instruction due to the pandemic.

       69.     The July 6 Directive fails to address the substantial reliance interests of students,

colleges, and universities on the March 13 Guidance, the roadmap for planning that guidance

provided to students, colleges, and universities, and the flexibility it allowed.

       70.     The July 6 Directive also fails to consider the harm to international students and

their families whose lives will be upended; the lost revenue to colleges and universities if foreign

students are forced to stay away; the enormous administrative burden on schools to rethink

carefully calibrated fall semester plans and to make individual certifications for each individual

international student in a matter of weeks, at a time when many students will not yet have even

chosen their courses; the individual, community, and public health impact of schools being

forced to offer additional and superfluous in-person learning in order to ensure the status of its

international students; the harm to the university community of losing the perspectives, skills,

and talents of so many international students; and the harm to the economy and society if

international students are forced to leave.

       71.     And the July 6 Directive also fails to explain the impossibly short timeline for

implementation of its requirements, leaving only nine days for colleges and universities to advise

the federal government if they will be fully online for the fall 2020 semester and then only 20

days later to certify that each individual student will meet the requirements for hybrid or in-

person learning.

    The July 6 Directive’s Irreparable Harms to Plaintiff States, Schools, and Students



                                                  20
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 21 of 34



        72.     The Directive will cause immediate and irreparable harm to the States as well as

to their residents, schools, and students.

        73.         Collectively, the Plaintiff States are home to a combined 1,124 colleges and

universities,16 hosting approximately 373,304 international students in 2019, who contributed an

estimated $14,502,646,811 to our States’—and the country’s—economy that year.17

        74.     The Plaintiff States’ own 487 public colleges and universities18 host tens of

thousands of international students19 and contribute trillions of dollars to the economy each year.

Of the twenty-five universities and colleges listed by the Institute of International Education as

leading host institutions for international students in 2019, one-fifth are public colleges and

universities located in Plaintiff States, hosting a combined 45,860 international students.20

        75.     Each Plaintiff State funds, supports, and/or administers its own public colleges

and universities. The July 6 Directive directly regulates these public colleges and universities,

will harm their operations, will cost them significant resources, and will make it more difficult

for them to ensure the safety of their students, faculty, staff, and the untold additional number of

state residents with whom members of our school communities live and otherwise interact daily.

The Directive will also cause irreparable harm to the public health and the economy in the

Plaintiff States.


16
   U.S. Department of Education National Center for Education Statistics College Navigator,
https://nces.ed.gov/collegenavigator/.
17
   Institute of International Education Data By State Fact Sheet, https://www.iie.org/Research-
and-Insights/Open-Doors/Fact-Sheets-and-Infographics/Data-by-State-Fact-Sheets (statistical
information on international exchange in each state in 2019).
18
   U.S. Department of Education National Center for Education Statistics College Navigator,
https://nces.ed.gov/collegenavigator/.
19
   Institute of International Education Leading Host Institutions, https://www.iie.org/Research-
and-Insights/Open-Doors/Data/International-Students/Leading-Host-Institutions.
20
   Institute of International Education Leading Host Institutions, https://www.iie.org/Research-
and-Insights/Open-Doors/Data/International-Students/Leading-Host-Institutions.

                                                   21
           Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 22 of 34



Harm to Proprietary Interests

          76.   The July 6 Directive imposes immense and irreparable costs and burdens on

Plaintiff States’ public colleges and universities, costs and burdens ultimately borne by Plaintiff

States.

          77.   To retain all international students despite the Directive, our colleges and

universities would have to substantially reevaluate the carefully calibrated plans they have

developed for the fall semester and instead develop and implement new, complex, and costly

accommodations to meet ICE’s new requirements. If the schools do not, they will lose significant

numbers of international students.

          78.   Choosing to develop unanticipated fall 2020 plans that would expand the

availability of in-person instruction poses enormous costs and burdens on schools, including

staffing, COVID-19 testing, personal protective equipment sourcing, classroom space, class size

assignments and reorganization, and instructor assignments.

          79.   Choosing to retain plans that greatly limit in-person instruction or eliminate it

altogether will leave our students defenseless against the July 6 Directive’s requirement that they

depart to study remotely in their home countries—insofar as they are able—or disenroll from

school altogether. This would be a huge loss of financial, human, and cultural capital for our

schools.

          80.   Many students will be unable or unwilling to pursue their studies remotely from

their home countries and will be forced to disenroll. These students would no longer pay tuition

and housing, dining, and other fees at a time when colleges and universities are already faced

with severe financial hardship. As a result, Plaintiff States’ public institutions stand to lose tens

of millions of dollars. This is a particularly acute loss because international students often pay



                                                  22
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 23 of 34



higher out-of-state tuition rates, which enhances public universities’ ability to serve lower-

income in-state students by reducing the amount of tuition they are required to pay. These

international students would also likely no longer be able to work as employees on our campuses

and help further important research goals for our institutions.

        81.     Even where it is feasible for students to depart to their home countries to pursue

online studies, our colleges and universities will still unexpectedly lose housing, dining, and

other fees paid by these students; the students’ in-person participation in research and other on-

campus work that is not part of their course of study; and the students’ unique in-person

contributions to the fabric of college and university life.

        82.     Indeed, the July 6 Directive will cause harm to schools’ academic, extracurricular,

and cultural communities. International students bring rich and diverse viewpoints, interests, and

skillsets, which they share in classrooms, on-campus jobs, clubs, and other extracurricular

activities, and social interactions with other students, faculty, and staff. If they are forced to

disenroll or leave campus because of the July 6 Directive, schools and other students will lose

their contributions.

        83.     Our colleges and universities will also be forced to expend time and resources to

make individualized determinations to certify students with F-1 and M-1 visas and re-issue I-20s

for each student. These certifications require not only a determination of the particular forms of

instruction offered by the schools in which each student is enrolled, but also a determination of

each individual student’s course load and the format in which such courses will be taught—the

latter of which may not be information readily available to the school administration. In some

cases, instructors may be given the option to include in-person components, and those decisions

may not yet have been made. In other cases, students will not have registered for their courses



                                                  23
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 24 of 34



before SEVP’s certification deadline, putting schools in the impossible position of having to

certify students before they determine their courses.

       84.     The 2020-21 academic year plans developed by schools, and their related

operating budgets, of course do not account for the loss of revenue or any additional resources

required to comply with the July 6 Directive. And the Directive’s enormous impact comes as

schools grapple with other financial challenges brought on by the COVID-19 pandemic.

Harm to Sovereign Interests

       85.      The July 6 Directive will irreparably harm the Plaintiff States’ sovereign interest

in regulating their public colleges and universities, particularly with regard to public health and

safety amidst the pandemic.

       86.     Plaintiff States have issued guidance and mandates governing the reopening of

colleges and universities. In Massachusetts, for example, the Department of Public Health and

the COVID-19 Command Center issued mandatory workplace safety standards that apply to

higher education institutions.21 Massachusetts also provided guidance to cover two different

phases of reopening, with guidance for a third phase still pending.22 As part of the second phase,

institutions of higher education must develop a written control plan outlining how each of their

campuses will comply with the workplace safety mandates, including rules relating to social

distancing, hygiene protocols, and cleaning and disinfecting.23




21
   https://www.mass.gov/info-details/reopening-mandatory-safety-standards-for-
workplaces#overview-.
22
   https://www.mass.gov/info-details/reopening-higher-education.
23
   https://www.mass.gov/doc/higher-education-covid-19-control-plan-template/download.
                                                 24
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 25 of 34



        87.     The July 6 Directive interferes with implementation of such state guidance and

mandates, because it has the effect of coercing schools to consider greater use of in-person

instruction, lest they lose their international students.

        88.     The July 6 Directive also reduces the Plaintiff States’ and their schools’ flexibility

in responding to changing conditions over the course of the pandemic. To the extent that

pandemic conditions worsen, warranting further reduction or elimination of in-person instruction

at schools not yet entirely online, the July 6 Directive will serve as a deterrent to making

necessary changes as rapidly as possible and will impose additional costs—human,

administrative, and pecuniary—in doing so.

        89.     In public statements, the Administration has expressly acknowledged these

coercive effects of the July 6 Directive and even indicated that the directive was actually

intended to pressure schools into reopening, overriding the deliberative planning by Plaintiff

States to ensure the health and safety of students, faculty, staff, and the broader community. The

same day as the announcement of the administration’s reversal, the President of the United States

made repeated public statements expressing the view that schools must reopen in the fall:




The next day, Acting Deputy Secretary of Homeland Security Ken Cuccinelli underscored the

connection between the July 6 Directive and the administration’s evident preference in favor of

reopening, stating that the July 6 Directive would “encourage schools to reopen.”24 Coercing


24
  Interview with Acting Deputy Secretary of Homeland Security Kenneth T. Cuccinelli, CNN
(July 7, 2020), https://twitter.com/CNNPolitics/status/1280576267360886784. See also, e.g.,

                                                   25
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 26 of 34



schools into holding more in-person classes in the fall—regardless of the schools’ assessment of

the health and safety risks of doing so—harms the Plaintiff States’ ability to regulate their

institutions and protect the public.

Harm to Quasi-Sovereign Interests

       90.     The July 6 Directive also threatens irreparable injury to the Plaintiff States’

interests in the health and well-being, physical and economic, of our residents.

       91.     Our States have an interest in preventing the physical harm to our residents—and

to the public health system more generally—caused by the insidious spread of COVID-19. The

July 6 Directive undermines this interest by encouraging the expansion of in-person classroom

instruction beyond that which will best prevent and mitigate the spread of the disease, thus

increasing the risk of infection to students, faculty, and staff; to the members of their households;

and to the communities in which they live.




Donald J. Trump, Twitter (July 6, 2020) (“Corrupt Joe Biden and the Democrats don’t want to
open schools in the Fall for political reasons, not for health reasons! They think it will help them
in November. Wrong, the people get it!”),
https://twitter.com/realDonaldTrump/status/1280232979781111808; Donald J. Trump, Twitter
(July 8, 2020) (“I disagree with @CDCgov on their very tough & expensive guidelines for
opening schools. While they want them open, they are asking schools to do very impractical
things. I will be meeting with them!!!”),
https://twitter.com/realDonaldTrump/status/1280857657365200902; Donald J. Trump, Twitter
(July 8, 2020) (“In Germany, Denmark, Norway, Sweden and many other countries, SCHOOLS
ARE OPEN WITH NO PROBLEMS. The Dems think it would be bad for them politically if
U.S. schools open before the November Election, but is important for the children & families.
May cut off funding if not open!”),
https://twitter.com/realDonaldTrump/status/1280232979781111808.
Donald J. Trump, Twitter (July 10, 2020) (“Now that we have witnessed it on a large scale basis,
and firsthand, Virtual Learning has proven to be TERRIBLE compared to In School, or On
Campus, Learning. Not even close! Schools must be open in the Fall. If not open, why would the
Federal Government give Funding? It won’t!!!”),
https://twitter.com/realDonaldTrump/status/1281554061972692994.
                                                 26
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 27 of 34



       92.     Our States also have an interest in preventing the economic harm caused by the

spread of COVID-19, as well as the more specific harm caused by discouraging or precluding

thousands of international students from coming to and residing in our States. In addition to the

significant loss of tuition dollars, the Plaintiff States’ economies will suffer harms if international

students are forced to disenroll from schools because of the July 6 Directive.

       93.     Students working on campus as well as those with CPT and OPT authorization—

opportunities made available to them because of their F-1 or M-1 status—contribute to our state

economies by the thousands through their employment in fields such as science, technology,

biotechnology, healthcare, business and finance, and education. Forcing F-1 and M-1 students to

leave the country will diminish the chance that these students will have and accept the

opportunity to make these contributions to our workforce, economy, and tax base.

       94.     In addition to contributing as workers, international students rent apartments and

houses from local landlords; purchase food from grocery stores and restaurants; and patronize

our retail stores and entertainment and leisure sectors. During the 2018-2019 academic year,

international students studying at U.S. colleges and universities contributed $41 billion and

supported 458,290 jobs in the U.S. economy.25 In Massachusetts alone, the 2019 economic

impact of what was then approximately 71,000 international students was estimated as $3.2

billion.26 A loss of international students would damage local economies at a time of already

severe economic disruption caused by the pandemic.




25
   NAFSA Economic Value Statistics, https://www.nafsa.org/policy-and-advocacy/policy-
resources/nafsa-international-student-economic-value-tool-v2.
26
   Id.
                                                  27
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 28 of 34



                                      CAUSES OF ACTION

                                             COUNT I

             Agency Action That Is Arbitrary, Capricious, an Abuse of Discretion,
                         or Otherwise Not in Accordance with Law
                                    5 U.S.C. § 706(2)(A)

       95.      The Plaintiff States hereby incorporate by reference the foregoing paragraphs of

this Complaint.

       96.      Under the APA, a court “shall . . . hold unlawful and set aside agency action,

findings and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

       97.      The July 6 Directive is arbitrary, capricious, and an abuse of discretion because it:

                a. Failed to offer a reasoned explanation for its action;

                b. Failed to consider important aspects of the problem in reversing the March 13

                   Guidance, including:

                        i. the need to protect public health and safety amidst the ongoing

                           pandemic;

                       ii. the reliance interests of schools and students across the country on that

                           Guidance in forming their multifaceted response to the COVID-19

                           crisis and their plans for the impending fall 2020 semester; and

                      iii. the July 6 Directive’s harm to and extreme burdens on public and

                           private educational institutions and students;

                c. Failed to consider, or outright disregarded, overwhelming evidence before the

                   agency that the pandemic conditions that necessitated the March 13 Guidance

                   have not abated; and



                                                 28
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 29 of 34



               d. Required compliance on a timetable that does not afford the affected parties

                     sufficient time to alter plans made in reliance on prior policy.

       98.     The July 6 Directive is also arbitrary and capricious and not in accordance with

the INA, because in the context of an escalating global pandemic, whether a particular student’s

instruction is provided entirely online bears no relationship to whether that student is a “bona

fide” student within the meaning of 8 U.S.C. § 1101(a)(15)(F).

                                              COUNT II

                       Without Observance of Procedure Required by Law
                                     5 U.S.C. § 706(2)(D)

       99.     Plaintiff States hereby incorporate by reference the foregoing paragraphs of this

Complaint.

       100.    Under the APA, a court “shall . . . hold unlawful and set aside agency action,

findings and conclusions found to be . . . without observance of procedure required by law.”

5 U.S.C. § 706(2)(A).

       101.    Subject to enumerated exceptions not applicable here, federal agencies must

complete the process of agency rulemaking before issuing a rule. Id. § 553(b).

       102.    The July 6 Directive is a rule for purposes of the APA because it is an “agency

statement of general or particular applicability and future effect designed to implement, interpret,

or prescribe law or policy.” Id. § 551(4). The July 6 Directive indeed acknowledges that

rulemaking is required to implement “the procedures and responsibilities” that it sets forth,

where it provides that they will be published “in the near future as a Temporary Final Rule in the

Federal Register.”




                                                   29
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 30 of 34



       103.    Defendant’s issuance of the July 6 Directive without notice and comment

rulemaking, and without good cause to proceed without notice and comment rulemaking, is in

violation of the APA.

                                   PRAYER FOR RELIEF

       Wherefore, the Plaintiff States request that this Court enter judgment in their favor and

grant the following relief:

   a. Postpone the effective date of the Directive pending judicial review under 5 U.S.C. §

       705;

   b. Declare the Directive invalid under 5 U.S.C. § 706(2)(A) & (D);

   c. Preliminarily and permanently enjoin the Defendants and their officers, employees, and

       agents from applying and enforcing the Directive;

   d. Vacate and set aside the Directive pursuant to 5 U.S.C. § 706(2);

   e. Award Plaintiff States reasonable costs and expenses, including attorneys’ fees; and

   f. Award Plaintiff States such other relief as this Court deems just and proper.




                                                30
        Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 31 of 34




                                     Respectfully submitted,


                                         MAURA HEALEY
                                         Attorney General
                                         Commonwealth of Massachusetts
                                         /s/ Abigail B. Taylor
                                         Abigail B. Taylor
                                         Elizabeth N. Dewar
                                         Katherine B. Dirks
                                         Julie E. Green
                                         Angela R. Brooks (admission pending)
                                         Andrew J. Haile
                                         Abrisham Eshghi
                                         Assistant Attorneys General
                                         Office of the Attorney General
                                         One Ashburton Place
                                         Boston, MA 02108
                                         Tel. (617) 727-2200
                                         abigail.taylor@mass.gov
                                         bessie.dewar@mass.gov
                                         katherine.dirks@mass.gov
                                         julie.green@mass.gov
                                         angela.brooks@mass.gov
                                         andrew.haile@mass.gov
                                         abrisham.eshghi@mass.gov




PHILIP J. WEISER                         WILLIAM TONG
Attorney General                         Attorney General
State of Colorado                        State of Connecticut
/s/ Eric Olson                           /s/ Joshua Perry
Eric R. Olson*                           Joshua Perry*
Solicitor General                        Special Counsel for Civil Rights
Jacquelynn N. Rich Fredericks*           Office of the Attorney General
First Assistant Attorney General         165 Capitol Avenue
Colorado Department of Law               Hartford, Connecticut 06106
1300 Broadway, 10th Floor                joshua.perry@ct.gov
Denver, Colorado 80203
eric.olson@coag.gov
jacquelynn.richfredericks@coag.gov




                                       31
         Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 32 of 34



KATHLEEN JENNINGS                                  BRIAN E. FROSH
Attorney General                                   Attorney General
State of Delaware                                  State of Maryland
/s/ Christian Wright                               /s/ Steven M. Sullivan
Christian Douglas Wright*                          Steven M. Sullivan*
Director of Impact Litigation                      Solicitor General
Vanessa L. Kassab*                                 Katherine Bainbridge*
Deputy Attorney General                            Jeffrey P. Dunlap*
Delaware Department of Justice                     Assistant Attorneys General
820 N. French Street, 5th Floor                    200 Saint Paul Place, 20th Floor
Wilmington, Delaware 19801                         Baltimore, Maryland 21202
christian.wright@delaware.gov                      Tel. (410) 576-6427
vanessa.kassab@delaware.gov                        ssullivan@oag.state.md.us

KARL A. RACINE                                     DANA NESSEL
Attorney General                                   Attorney General
District of Columbia                               State of Michigan
/s/ Kathleen Konopka                               /s/ Fadwa A. Hammoud
Kathleen Konopka*                                  Fadwa A. Hammoud*
Deputy Attorney General, Public Advocacy           Solicitor General
Division                                           Toni L. Harris*
Brendan B. Downes*                                 Assistant Attorneys General
Nicole Hill*                                       Michigan Department of Attorney General
Assistant Attorneys General, Public Advocacy       P.O. Box 30758
Division                                           Lansing, Michigan 48909
Office of the Attorney General for the District    Tel. (517) 335-7603
of Columbia                                        HammoudF1@michigan.gov
441 4th St., N.W. Suite 630S                       Harrist19@michigan.gov
Washington, DC 20001
Kathleen.Konopka@dc.gov                            KEITH ELLISON
                                                   Attorney General
KWAME RAOUL                                        State of Minnesota
Attorney General                               /s/ Tom Madison
State of Illinois                              Tom Madison*
/s/ Kathryn Hunt Muse                          Assistant Attorney General
Kathryn Hunt Muse*                             Office of the Minnesota Attorney General
Deputy Chief, Public Interest Division         445 Minnesota Street
Joseph Sanders*                                Suite 900
Supervising Attorney, Consumer Fraud Bureau St. Paul, Minnesota 55101
Elizabeth Morris*                              Tel. (651) 757-1301
Assistant Attorney General, Special Litigation thomas.madison@ag.state.mn.us
Bureau
Office of the Illinois Attorney General
100 West Randolph Street, 11th Floor
Chicago, Illinois 60601
Tel. (312) 814-3000
kmuse@atg.state.il.us
jsanders@atg.state.il.us
emorris@atg.state.il.us


                                                  32
        Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 33 of 34



AARON D. FORD                            JOSH SHAPIRO
Attorney General                         Attorney General
State of Nevada                          Commonwealth of Pennsylvania
/s/ Heidi Parry Stern                    /s/ Michael J. Fischer
Heidi Parry Stern*                       Michael J. Fischer*
Solicitor General                        Chief Deputy Attorney General
Office of the Nevada Attorney General    Pennsylvania Office of Attorney General
555 E. Washington Ave., Ste. 3900        1600 Arch St., Suite 300
Las Vegas, Nevada 89101                  Philadelphia, Pennsylvania 19103
HStern@ag.nv.gov                         mfischer@attorneygeneral.gov

GURBIR S. GREWAL                         PETER F. NERONHA
Attorney General                         Attorney General
State of New Jersey                      State of Rhode Island
/s/ Elspeth L. Faiman Hans               /s/ Shannon Haibon
Elspeth Faiman Hans*                     Shannon L. Haibon*
Deputy Attorney General                  Special Assistant Attorney General
R.J. Hughes Justice Complex              150 South Main Street
25 Market Street, P.O. Box 112           Providence, Rhode Island 02903
Trenton, New Jersey 08625                shaibon@riag.ri.gov
Tel. (609) 376-2752
elspeth.hans@law.njoag.gov               THOMAS J. DONOVAN, JR.
                                         Attorney General
HECTOR BALDERAS                          State of Vermont
Attorney General
                                         /s/ Benjamin Battles
State of New Mexico                      Benjamin D. Battles*
/s/ Tania Maestas                        Solicitor General
Tania Maestas*                           Julio A. Thompson*
Chief Deputy Attorney General            Assistant Attorney General, Civil Rights Unit
PO Drawer 1508                           Office of the Vermont Attorney General
Santa Fe, New Mexico 87504-1508          109 State Street
tmaestas@nmag.gov                        Montpelier, Vermont 05609
                                         benjamin.battles@vermont.gov
ELLEN F. ROSENBLUM                       julio.thompson@vermont.gov
Attorney General
State of Oregon                          MARK HERRING
                                         Attorney General
/s/ Heather J. Van Meter
                                         Commonwealth of Virginia
Heather J. Van Meter*
Assistant Attorney General               /s/ Jessica Samuels
Oregon Department of Justice             Jessica Merry Samuels*
1162 Court Street NE                     Assistant Solicitor General
Salem, Oregon 97301                      Office of the Attorney General
Tel. (503) 947-4700                      202 North Ninth Street
Heather.j.vanmeter@doj.state.or.us       Richmond, Virginia 23219
                                         Tel. (804) 786-6835
                                         solicitorgeneral@oag.state.va.us




                                        33
        Case 1:20-cv-11311-ADB Document 1 Filed 07/13/20 Page 34 of 34



JOSH KAUL
Attorney General
State of Wisconsin
/s/ Anne Bensky
Anne M. Bensky*
Assistant Attorney General
State of Wisconsin Department of Justice
Division of Legal Services
17 W. Main Street
Madison, Wisconsin 53707-7857
benskyam@doj.state.wi.us
Tel. (608) 264-9451


*Pro hac vice motions will be forthcoming.




                                             34
